DETAILED ACTION
	
	Claims 1-21 are currently pending.


Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fernandes et al (US Patent No. 8,734,815) or Fernandes et al (US Patent No. 8,968,749).
	Fernandes et al disclose a recombinant A2 protein from the amastigote forms of Leishmania for use in an immune composition/vaccine to enhance an immune response against leishmaniasis.  The reference teaches immunizing dogs.  The method to enhance immune response against leishmaniasis, comprising immunization with a pharmaceutical composition comprising recombinant A2 protein of amastigote forms of Leishmania in three doses at different intervals; wherein the pharmaceutical composition is comprised of recombinant A2 protein at a concentration from 50 .mu.g/mL to 200 .mu.g/mL, saponin is at a concentration from 0.125 mg/mL to 0.500 mg/mL and 0.01 mL of thimerosal per 1.00 mL of the buffered saline solution.  See claims 1-17 of ‘815 and claims 1-10 of ‘749.  At column 4, lines 20-29, Fernandes teaches that the A2 antigen has been previously identified, initially, in the species L. (L) donovani, by Charest & Matlashewski (Mol. Cell. Biol. 14:2975-2984, 1994), by a L. (L) donovani, L. (L) infantum, L. (L) chagasi, L. (L) amazonensis and L. (L) mexicana (Ghedin et al., Clin. Diagn. Lab. Immunol. 4:30-535, 1997).  The reference provides successful challenge results of treating dogs against Leishmania chagasi (the main cause of visceral leishmaniasis) and L.amazonensis which is known to cause cutaneous leishmaniasis.  See the Examples.
Fernandes also recites:
Brief Summary Text - BSTX (14):In previously conducted searches through patent databases, there were found patent applications related to the usage of the A2 antigen as a reagent for leishmaniasis vaccination, as described below. U.S. Pat. No. 5,733,778 states the nucleotide sequence of the A2 gene and claims the protection of its expression in microbial hosts.
U.S. Pat. No. 5,780,591, besides describing the A2 native protein, i.e., descrybing how it is found in the parasite, claims its possible use as a vaccine or as a diagnosis antigen. U.S. Pat. No. 5,733,778 describes the DNA sequence of the A2 gene and its bacterial expression. U.S. Pat. No. 6,133,017 describes the obtainment of attenuated parasites (Leishmania donovani) by the deletion of the A2 gene, as well as their utilization as attenuated vaccines. WO 95/06729, EP 0716697 and MX PA03008832 are related one to another and claim the utilization of the A2 antigen in the form of a recombinant protein, DNA or attenuated parasites as a vaccine. In Brazil, PI0208532 (WO 02/078735) was registered on INPI (National Institute of Industrial Property), under the generic title of "Vacina Contra Leishmania" (i.e., Vaccine Against Leishmania), which describes the invention of a DNA vaccine whose antigenic component is the A2 antigen, and also describes the processes for administering this DNA vaccine that induces immune response to Leishmania infection in the host to which it is administered.

	SEQ ID NO: 2 of Fernandes has a 100% match to Applicants’ SEQ ID NO: 1.  See sequence alignment in SCORE.  Result #31 of ‘Issued patents’:
Query Match             100.0%;  Score 31;  DB 9;  Length 236;
  Best Local Similarity   100.0%;  


Qy          1 GPLSVG 6
              ||||||
Db         36 GPLSVG 41

And 100% to Applicants’ SEQ ID NO: 2.  See Result #15 of ‘Issued Patents’ in SCORE:
Query Match             100.0%;  Score 51;  DB 9;  Length 236;
  Best Local Similarity   100.0%;  
  Matches   10;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 PLSVGPQSVG 10
              ||||||||||
Db         37 PLSVGPQSVG 46

The sequences set forth in SEQ ID NO: 3-6 were well known in the prior art in references cited by the Fernandes et al references, including Matlashewski et al (US Pat No. 5,780,591 whose teachings are disclosed in the Fernandes references.  These sequences are included in the scope of the use of any A2 Leishmania in the well-known sequence and as any ‘natural variants thereof’.

3.	Claim(s) 1-12, 15, 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Regina-Silva et al (Vaccine. 2016. 34: 2233-2239).
	Regina-Silva et al disclose a method for treating a Leishmania-infected mammal, comprising administering to the mammal (a dog) a Leishmania A2 polypeptide.  See abstract.  The reference discloses a method of reducing Leishmania load or delaying the appearance of Leishmania clinical signs in a Leishmania-infected mammal and/or preventing the spread of Leishmania through administration of said A2 polypeptide.  See abstract.  The Leish-Tec vaccine recited in Regina-Silva is the 
We performed a double-blinded, block-randomized, placebo-controlled, vaccine immunotherapy trial testing the efficacy of a recombinant Leishmania A2 protein, saponin-adjuvanted, vaccine, LeishTec®, in owned hunting dogs infected with L. infantum.
 Accordingly, it would inherently possess the same amino acid SEQ ID Nos. of claims 8 and 9.    The Leish-Tec vaccine contains saponin. It contains 100 ug/ml of the recombinant A2 proteins and 500 ug/ml of saponin as adjuvant.  See page 2234, second paragraph, column 1.  The dogs received three 1.0 ml doses at 21 day intervals.  See ‘2.2 Vaccine’ on page 2234
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 21 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandes et al (8,734,815), Fernandes et al (8,968,749) or Regina-Silva et al (Vaccine. 2016. 34: 2233-2239) in view of Murray, Henry (J. Immunol. April 15, 2005. 174(8): 4916-4923).
.	The teachings of Fernandes and Regina-Silva are set forth above.  However, they do not particularly exemplify administration of the A2 polypeptide vaccine in combination with chemotherapy.
kill ∼90–95% of Leishmania donovani in livers of mice deficient in mechanisms of acquired antileishmanial resistance. Recrudescence subsequently developed 1) in animals deficient in both CD4 and CD8 T cells as well as CD40L-mediated T cell costimulation, but not in a) CD4 or CD8 cells alone, b) NK cell lytic activity, or c) ICAM-1-recruited monocytes; and 2) in mice deficient in IFN-γ, but not in the IFN-γ-inducing cytokines, a) IL-12, b) IL-12 and IL-23, or c) IL-18. Posttreatment recrudescence also did not develop in animals deficient in macrophage phagocyte NADPH oxidase (phox) or inducible NO synthase (iNOS) alone or, surprisingly, in those deficient in both phox and iNOS. Therefore, regulation of the intracellular replication of residual Leishmania donovani that escape chemotherapy evolves to a host mechanism distinguishable from initial acquired resistance at the T cell, cytokine, and macrophage levels. Posttreatment, either CD8 or CD4 cells can direct the response, IL-12 is not required, and iNOS and 
phox, the activated macrophage’s primary IFN-γ-inducible leishmanicidal pathways, both become dispensable.
Chemotherapy as an adjunct treatment with the A2 polypeptide vaccines would have been obvious to one of ordinary skill in the art as a mere design choice in order to prevent any chemo or vaccine resistant Leishmania in a patient.  The design choice would have been obvious based on the circumstances of the population to be treated, .  

Claim Objections
6.	Claim14 is objected to because of the following informalities:  in part (a) of the claim a space is missing between ‘of’ and ‘recombinant’.  Appropriate correction is required.


Prior art made of record, not presently relied upon:
	Matlashewski et al (US Patent No. 5,780,591; 7/14/98) teaches the A2 protein of Leishmania and its use in immunological reagents and vaccines.  The reference teaches SEQ ID NOS: 1-6 of the instant claims in the A2 protein.
	Matlashewski et al (US2004/0170636 A1).  The reference teaches the A2 protein from Leishmania and DNA vaccines for treating disease of Leishmania.
	Grimaldi et al (PLOS one. 9/27/17. 12 (9): Pages 1-18).  Grimaldi describes the field trial of efficacy of the Leish-Tec vaccine against canine leishmaniasis caused by L.infantum in an endemic area with high transmission rates.

Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        2/24/22